Case 4:18-cv-00442-ALM-CMC Document 85-9 Filed 01/13/20 Page 1 of 12 PageID #: 2453




                        EXHIBIT 8
Case 4:18-cv-00442-ALM-CMC Document 85-9 Filed 01/13/20 Page 2 of 12 PageID #: 2454




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

    ED BUTOWSKY,                                      §
                                                      §
                                                      §
            Plaintiff,                                §
                                                      §
    V.                                                §          CIVIL ACTION NO.
                                                      §
    DAVID FOLKENFLIK; NPR, INC.;                      §          4:18-CV-00442-ALM
    NPR.ORG; JARL MOHN; STACEY                        §
    FOXWELL; MICHAEL ORESKES;                         §
    CHRISTOPHER TURPIN; EDITH                         §
    CHAPIN; LESLIE COOK; HUGH                         §
    DELLIOS; PALLAVI GOGOI; and                       §
    SARAH GILBERT,                                    §
                                                      §
                                                      §
            Defendants.                               §
                                                      §

            DEFENDANTS’ FIRST SET OF INTERROGATORIES TO PLAINTIFF

   TO:    Ed Butowsky, by and through his attorneys of record, Ty Odell Clevenger, P.O. Box 20753,
          Brooklyn, NY 11202-0753, and Steven S. Biss, 300 West Main Street, Suite 102,
          Charlottesville, VA 22903.

          Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure, Defendants David

   Folkenflik, National Public Radio, Inc., Edith Chapin, Leslie Cook, and Pallavi Gogoi (collectively

   “Defendants”) hereby request that Plaintiff Ed Butowsky (“Butowsky”) respond to the following

   interrogatories in accordance with the instructions and definitions below.

                                                  I.
                                            INSTRUCTIONS

          1.      Plaintiff is required to respond in writing to each of the following interrogatories

   and to serve the response to counsel for Defendants, Haynes and Boone, LLP, 600 Congress

   Avenue, Suite 1300, Austin, Texas 78701, or at such other place as may be agreed by the parties,

   within thirty (30) days after service of these interrogatories.


   DEFENDANTS’ FIRST SET OF INTERROGATORIES TO PLAINTIFF                                      PAGE 1
Case 4:18-cv-00442-ALM-CMC Document 85-9 Filed 01/13/20 Page 3 of 12 PageID #: 2455




          2.      Each interrogatory must operate and be responded to independently and, unless

   otherwise indicated, no interrogatory limits the scope of any other interrogatory.

          3.      Where knowledge or information in your possession is requested, the request

   extends to knowledge or information in the possession of your predecessors or successors, as well

   as to information in the possession of your officers, directors, agents, employees, servants,

   representatives, and, unless privileged, attorneys. Whenever an answer to these interrogatories

   contains information that is not based upon your personal knowledge, state the source and nature

   of such information.

          4.      If, in answering any interrogatory, you seek to invoke the procedures of Rule 33(d)

   of the Federal Rules of Civil Procedure, state fully all facts which support your contention that the

   burden of ascertaining the answer to the interrogatory is substantially the same for Defendants as

   it is for you, and specify those business records from which you contend Defendants may ascertain

   or derive the answer.

          5.      If you contend that any interrogatory is objectionable in whole or in part, state with

   particularity each objection, the basis for it, and the categories of information to which the

   objection applies, and respond to the interrogatory insofar as it is not deemed objectionable.

          6.      If you object to any interrogatory or fail to answer any interrogatory on the ground

   that either the attorney-client privilege or the work-product doctrine, or both, or any other claim

   of privilege applies, then, as to any such information and documents allegedly subject to such

   asserted privilege, you are requested to supply the following information: (i) the nature of the

   information or documents (e.g., letter or memorandum); (ii) state the date of the information or

   document; (iii) identify the person(s) who sent and received the information or document and/or

   any copy thereof; (iv) without revealing the privileged information, identify the subject matter of




   DEFENDANTS’ FIRST SET OF INTERROGATORIES TO PLAINTIFF                                        PAGE 2
Case 4:18-cv-00442-ALM-CMC Document 85-9 Filed 01/13/20 Page 4 of 12 PageID #: 2456




   the information or document; and (v) state the specific privilege(s) you assert regarding the

   information or document.

          7.      If in answering any of these interrogatories you encounter any ambiguity in

   construing the interrogatory or any definition or instruction relevant to the interrogatory, set forth

   the matter deemed ambiguous and the construction selected or used in answering the interrogatory.

          8.      When requested to “identify,” you should:

                      a. When identifying a natural person, provide the full name, present or last

                          known address, telephone number, employer, and title.

                      b. When identifying a document, provide the Bates number if already

                          produced or state its title, author, date, current location, and custodian.

                      c. When identifying a thing, provide the Bates number if already produced or

                          describe the thing and state its current location and custodian.

          9.      These interrogatories are continuing in nature, and you are to supplement your

   answers in a timely manner in accordance with the requirements of Rule 26(e) of the Federal Rules

   of Civil Procedure.

          10.     Unless otherwise specified, the time period for these interrogatories is from July

   10, 2016 until the present time.

                                                  II.
                                             DEFINITIONS

          For purposes of these interrogatories, the terms listed below are defined as follows:

          1.      Plaintiff, You, or Butowsky refers to Edward Wayne Butowsky, and each of his

   agents, representatives, and attorneys and any other individual or entity presently or formerly

   acting on his behalf or at his request.




   DEFENDANTS’ FIRST SET OF INTERROGATORIES TO PLAINTIFF                                         PAGE 3
Case 4:18-cv-00442-ALM-CMC Document 85-9 Filed 01/13/20 Page 5 of 12 PageID #: 2457




             2.       Defendants refers to Defendants David Folkenflik, National Public Radio, Inc.,

   Edith Chapin, Leslie Cook, and Pallavi Gogoi and any of their officers, employees, agents,

   representatives, attorneys or any other individual or entity presently or formerly acting on their

   behalf.

             3.       The term document(s) shall mean and include all written, typed, printed, recorded,

   taped, or pictorial matter of any kind or nature whatsoever, however produced or reproduced, in

   whatever form maintained, including electronically stored information such as metadata, and all

   identical and non-identical (for whatever reason) copies and prior drafts thereof, in the possession,

   custody or control of Plaintiff, and includes, but is not limited to, correspondence, transcriptions,

   tapes, notes from telephone conversations, agreements, contracts, records, tape recordings

   (whether or not transcribed), reports, memoranda, studies, summaries, minutes, notes, agenda,

   bulletins, calendars, diaries, logs, announcements, instructions, charts, manuals, brochures,

   schedules, email, blogs, internet postings, text messages, instant messages, computer data (whether

   on cards, compact disk, DVD, ISP server, or otherwise), telegrams, teletype, photographic matter,

   financial statements, accounting records, commission worksheets, and any other such documents

   and tangible things, whether in hard, digital or electronic version. The term “document” also

   includes copies of documents upon which notations or writings appear that are not present on the

   originals or other copies of such documents. In all cases where original and/or non-identical copies

   are not available, “document(s)” also means identical copies of original documents and copies of

   non-identical copies. A document is deemed to be in Plaintiff’s custody if Plaintiff has possession

   of the document or has the right to secure such document from another person having possession

   thereof.       All information available in electronic or magnetic medium should be provided

   electronically on an external hard drive in their native format.




   DEFENDANTS’ FIRST SET OF INTERROGATORIES TO PLAINTIFF                                        PAGE 4
Case 4:18-cv-00442-ALM-CMC Document 85-9 Filed 01/13/20 Page 6 of 12 PageID #: 2458




          4.      The term electronically stored information, when used in these interrogatories,

   refers to information stored on a computer, CD, DVD, disk, hard drive, or other magnetic or

   electronic device, including, without limitation, voicemail messages and files; email messages and

   files; deleted files, programs, or e-mails; data files; program files; backup and archival tapes;

   temporary files; system history files; website information stored in textual, graphical or audio

   format; website log files; cache files; text messages, instant messages, cookies; writings; drawings;

   graphs; charts; photographs; sound recordings; images; video recordings; and other data or data

   compilations stored in any medium from which information can be obtained or translated, if

   necessary, by Plaintiff into reasonably usable form.

          5.      The term communication, when used in these interrogatories, refers to any oral or

   written transmission, exchange of information, utterance, notation or statement, by or through any

   medium, including, but not limited to telephone, telegraph, mail, email, text message, instant

   messaging, telecopy, and personal conversation(s).

          6.      The conjunction or as used in these interrogatories should not be read to limit part

   of the interrogatory but, whenever applicable, it should have the same meaning as the word “and.”

   For example, an interrogatory stating “support or refer” should be read as “support and refer,” if

   an answer that does both can be made.

          7.      The word and means and/or.

          8.      The term Person means any natural person, corporation, firm, association,

   partnership, joint venture, proprietorship, governmental body, or any other organization, business,

   or legal entity, and all predecessors or successors in interest.




   DEFENDANTS’ FIRST SET OF INTERROGATORIES TO PLAINTIFF                                        PAGE 5
Case 4:18-cv-00442-ALM-CMC Document 85-9 Filed 01/13/20 Page 7 of 12 PageID #: 2459




          9.        The term Wheeler Complaint refers to Plaintiff’s Complaint in Wheeler v. Twenty-

   First Century Fox, Inc., et. al., Case No. 1:17-CV-05087, filed in the United States District Court

   for the Southern District of New York on August 1, 2017.

          10.       The terms referring to, concerning, relating to, or pertaining to any given subject

   when used to specify a document, communication, or statement, shall mean or refer to any

   document, communication, or statement that constitutes, contains, embodies, reflects, identifies,

   states, refers to, deals with, discusses, mentions, supports, refutes, controverts, depicts, and or is

   in any manner whatsoever pertinent to that subject.

          11.       The August 1 Report refers to David Folkenflik, Behind Fox News’ Baseless Seth

   Rich    Story:      The     Untold     Tale,     NPR.ORG      (Aug.     1,     2017       7:23     AM),

   https://www.npr.org/2017/08/01/540783715/lawsuit-alleges-fox-news-and-trump-supporter-

   created-fake-news-story.

          12.       The August 7 Report refers to David Folkenflik, Fox News’ Seth Rich Story

   Echoes Previous Problems For Owner Rupert Murdoch, NPR.ORG (Aug. 7, 2017 4:16 PM),

   https://www.npr.org/2017/08/07/542087047/fox-news-seth-rich-story-echoes-previous-

   problems-for-owner-rupert-murdoch.

          13.       The August 7 Mediaite Interview refers to Ken Meyer, David Folkenflik: ‘Very

   Hard to Rule Out’ White House Involvement in Seth Rich Conspiracy, MEDIAITE.COM (Aug. 7,

   2017 9:53 AM), https://www.mediaite.com/online/david-folkenflik-very-hard-to-rule-out-white-

   house-involvement-in-seth-rich-conspiracy/

          14.       The August 16 Report refers to David Folkenflik, The Man Behind The Scenes In

   Fox News’ Discredited          Seth   Rich     Story,   NPR.ORG   (Aug.      16,   2017    5:04    AM),




   DEFENDANTS’ FIRST SET OF INTERROGATORIES TO PLAINTIFF                                             PAGE 6
Case 4:18-cv-00442-ALM-CMC Document 85-9 Filed 01/13/20 Page 8 of 12 PageID #: 2460




   https://www.npr.org/2017/08/16/543830392/the-role-of-ed-butowsky-in-advancing-retracted-

   seth-rich-story.

          15.       The September 15 Report refers to David Folkenflik, No Apology, No

   Explanation: Fox News And The Seth Rich Story, NPR.ORG (Sept. 15, 2017 5:06 AM),

   https://www.npr.org/2017/09/15/551163406/fox-news-has-yet-to-explain-what-what-wrong-in-

   seth-rich-story.

          16.       The September 19 Report refers to David Folkenflik, Fox News Fights Back On

   Lawsuit       Filed   Over   Seth   Rich   Story,   NPR.ORG     (Sept.   19,   2017   5:53    PM),

   https://www.npr.org/2017/09/19/552133180/fox-news-fights-back-on-lawsuit-filed-over-seth-

   rich-story.

          17.       The Contested Tweets refers to all Tweets published by Plaintiffs and referenced

   in the Amended Complaint in this action.

          18.       The Reports at Issue refers to the August 1 Report, the August 7 Report, the

   August 7 Mediaite Interview, the August 16 Report, the September 15 Report, The September 19

   Report, and the Contested Tweets.

          19.       The DNC Email Leak refers to a June 2016 security breach in which hundreds of

   thousands of documents were stolen from emails and networks associated with the Democratic

   National Committee and were subsequently released to WikiLeaks.

                                         INTERROGATORIES

   INTERROGATORY NO. 1:

   Identify each and every statement in the Reports at Issue that you allege is false and defamed you,

   and for each statement:

      a) explain specifically what is false about the statement;

      b) explain what you contend the truth is;


   DEFENDANTS’ FIRST SET OF INTERROGATORIES TO PLAINTIFF                                        PAGE 7
Case 4:18-cv-00442-ALM-CMC Document 85-9 Filed 01/13/20 Page 9 of 12 PageID #: 2461




      c) explain specifically how the statement injured your reputation;

      d) identify all facts that support your contention that the statement is false;

      e) identify all documents that support your contention that the statement is false; and

      f) identify all persons and entities with knowledge regarding the truth or falsity of the
         statement.


   INTERROGATORY NO. 2:

   To the extent that you contend that the Reports at Issue contain a false and defamatory implication,

   identify each and every implication that you allege is false and defamed you, and for each

   implication:

      a) identify the specific statements and images in the Reports at Issue that you allege give rise
         to the implication;

      b) explain specifically what is false about the implication;

      c) explain what you contend the truth is;

      d) explain specifically how the implication injured your reputation;

      e) identify all facts that support your contention that the implication is false;

      f) identify all documents that support your contention that the implication is false; and

      g) identify all persons and entities with knowledge regarding the truth or falsity of the
         implication.


   INTERROGATORY NO. 3:

   Identify all public appearances You made from July 10, 2016 until the present time, including but

   not limited to social media, online interviews, and television in which the murder of Seth Rich or

   the DNC Email Leak was discussed.


   INTERROGATORY NO. 4:

   Identify all individuals with whom you have spoken about Your concerns about Your reputation

   and/or reputation management issues in response to publications at issue in this lawsuit.


   DEFENDANTS’ FIRST SET OF INTERROGATORIES TO PLAINTIFF                                        PAGE 8
Case 4:18-cv-00442-ALM-CMC Document 85-9 Filed 01/13/20 Page 10 of 12 PageID #:
                                  2462



 INTERROGATORY NO. 5:

 Identify all individuals with whom you have spoken regarding the subject matter of this lawsuit.


 INTERROGATORY NO. 6:

 Identify the “friend” referenced in a May 19, 2017 conversation between You and Rod Wheeler

 reproduced in part in Defendants’ First Request for Admission Number 36.


 INTERROGATORY NO. 7:

 Identify all mobile phone numbers and mobile phone service providers with which You had an

 account during the relevant time period and the date ranges in which you had those accounts.


 INTERROGATORY NO. 8:

 Identify every individual who has stopped using your financial services as a result of Defendants’

 allegedly defamatory statements.


 INTERROGATORY NO. 9:

 Identify all economic and non-economic damages and/or loses you believe you sustained as a

 direct result of Defendants’ alleged conduct, including a detailed description of all injuries you

 sustained, including their nature, extent and duration.


 INTERROGATORY NO. 10:

 Identify all businesses You own, have owned, or had an ownership interest in since leaving Morgan

 Stanley in 2002.


 INTERROGATORY NO. 11:

 Identify all involvement You have had with the Republican party or any related entities, including

 affiliate or subsidiary organizations, from 1987 to present.




 DEFENDANTS’ FIRST SET OF INTERROGATORIES TO PLAINTIFF                                     PAGE 9
Case 4:18-cv-00442-ALM-CMC Document 85-9 Filed 01/13/20 Page 11 of 12 PageID #:
                                  2463



 INTERROGATORY NO. 12:

 Identify all lawsuits in which You have been a party since January 1, 2010.


 INTERROGATORY NO. 13:

 Identify all settlement agreements, releases, covenants not to sue, or drafts thereof, whether

 proposed or executed, to which You have been a party since January 1, 2010.


 Dated: September 30, 2019


                                                 Respectfully submitted,

                                                 By: /s/ Laura Lee Prather
                                                 Laura Lee Prather
                                                 State Bar No. 16234200
                                                 laura.prather@haynesboone.com
                                                 Wesley D. Lewis
                                                 State Bar No. 24106204
                                                 wesley.lewis@haynesboone.com
                                                 HAYNES AND BOONE, LLP
                                                 600 Congress Avenue, Suite 1300
                                                 Austin, Texas 78701
                                                 Telephone:     (512) 867-8400
                                                 Telecopier: (512) 867-8470


                                                 Thomas J. Williams
                                                 State Bar No. 21578500
                                                 thomas.williams@haynesboone.com
                                                 HAYNES AND BOONE, LLP
                                                 301 Commerce Street, Suite 2600
                                                 Fort Worth, Texas 76102
                                                 Telephone:     (817) 347-6600
                                                 Telecopier: (817) 347-6650
                                                 Attorneys for Defendants




 DEFENDANTS’ FIRST SET OF INTERROGATORIES TO PLAINTIFF                                PAGE 10
Case 4:18-cv-00442-ALM-CMC Document 85-9 Filed 01/13/20 Page 12 of 12 PageID #:
                                  2464



                                CERTIFICATE OF SERVICE

        I hereby certify that on September 30, 2019, I electronically transmitted the foregoing to

 counsel of record via email.


                                                     /s/ Laura Lee Prather




 DEFENDANTS’ FIRST SET OF INTERROGATORIES TO PLAINTIFF                                   PAGE 11
